

115 S156 IS: To require the Secretary of the Treasury to implement security measures in the electronic tax return filing process to prevent tax refund fraud from being perpetrated with electronic identity theft.
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 156IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of the Treasury to implement security measures in the electronic tax
			 return filing process to prevent tax refund fraud from being perpetrated
			 with electronic identity theft.
	
		1.Implementation of security measures in electronic tax return filing process to prevent tax refund
 fraudThe Secretary of the Treasury, or the Secretary’s designee, shall implement security measures in the electronic tax return filing process designed to prevent tax refund fraud from being perpetrated through the use of electronic identity theft. Such measures shall include the use of security questions which allow for electronic matching of the answers to such questions to establish the identity of the taxpayer before the electronic filing of a tax return by such taxpayer.